Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications filed 07/31/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/31/2020 have been entered.
Priority
This application, filed 12/12/2013, Publication No. US 2014/0093909 A1, is a divisional application of U.S. Application Serial No. 11/233,496, filed 09/22/2005, now U.S. patent 8,617,895, issued 12/31/2013; which claims the benefit of U.S. Application Serial No. 60/612,391, filed 09/23/2004.
Status of Claims
Claims 24, 27, 28, 30, 32, 33, 40-42 and 49-54 are currently pending.  Claims 24, 49 and 50 have been amended; Claims 38 and 39 have been cancelled; and new Claim 54 has been added, as set forth in Applicant’s amendment filed 01/22/2020.  Claims 49 and 50 have been amended, as set forth in Applicant’s amendment filed 07/31/2020.  Claims 24, 27, 28, 30, 32, 33, 40-42 and 49-54 are examined.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 24, 27, 28, 30, 32, 33, 40-42 and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24, 27, 28, 30, 32, 33, 40-42 and 54, as recited in independent Claim 24, are drawn to: 

    PNG
    media_image1.png
    269
    1073
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    1070
    media_image2.png
    Greyscale



Claims 49-52, as recited in independent Claim 49, are drawn to:  

    PNG
    media_image3.png
    36
    858
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    766
    756
    media_image4.png
    Greyscale



Claim 53 is drawn to: 

    PNG
    media_image5.png
    223
    1063
    media_image5.png
    Greyscale



The term "about" in Claims 24, 32, 33, 41, 42, 49 and 50 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When as here, the relative term is used in claims wherein the improvement over the prior art rests entirely upon weight or size of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality.  See MPEP 2173.05(b):
“In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).”  Emphasis added.


Claims 27, 28, 30, 32, 33, 40-42 and 54 and Claims 50-52 are rejected as being dependent upon the rejected Claims 24 and 49, respectively, and fail to cure their indefiniteness. 
Moreover, Claim 40 is indefinite, because it is not clear how “the slide is particularly adapted for immobilizing for analysis a biological sample”?  Does this require the involvement of some additional element(s) or just imply the inherent property of the coated substrate?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 24, 27, 28, 30, 32, 40-42, 49-52 and 54 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hattori, US Patent 6,881,448, issued 04/19/2005 from US Patent application 09/705,027, filed 11/02/2000.
Hattori, throughout the patent, and, for example, in Col. 16, teaches:

    PNG
    media_image6.png
    304
    639
    media_image6.png
    Greyscale
 Emphasis added.


In Col. 18, Hattori teaches:

    PNG
    media_image7.png
    223
    651
    media_image7.png
    Greyscale
 Emphasis added.

In Col. 7, lines 33-34, Hattori teaches a substrate constructed from glass, polyethylene terephthalate or polypropylene.  In Claim 1, Hattori teaches a polymeric film thickness between 0.04 µm and 0.6 µm.
Hattori does not specifically teach a solution of polydiallyldimethylammonium for forming the coating at a concentration of about 0.15% (w/v) to about 0.75% (w/v), as recited in Claim 42, and having a pH of at least about 6.0, as recited in Claim 49, or a pH of about 8 to 14, as recited in Claim 50.  However, Applicant is reminded that, according to MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes."  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).


In the instant case, there is no evidence on the record that having the solution at a concentration of about 0.15% (w/v) to about 0.75% (w/v) or at a pH of 6.0 would result in a materially different coating than that produced by Hattori.  Consequently, the coated substrate produced by Hattori, is considered to include all the limitations of Claims 42 and 49-52.
Regarding Claim 40 and 54, in the absence of evidence to the contrary, it is reasonable to assume that the coated substrate, taught by Hattori, is particularly adapted for immobilizing for analysis a biological sample and has a charge density that will immobilize a biological sample thereon, because it has all the structural elements of the instantly claimed coated substrate. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 27, 28, 30, 40-42 and 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005 (IDS filed 12/12/2013), filed 07/09/2004, which claims benefit of US provisional application 60/485,381, filed 07/09/2003.
Bouvrette et al., throughout the publication, and, for example, in paragraph [0021], teach:

    PNG
    media_image8.png
    122
    490
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    319
    635
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    144
    630
    media_image10.png
    Greyscale
 Emphasis added.


It is noted that 0.161 g polymer/20 ml corresponds to a concentration of about 0.8 w/v %.
Bouvrette et al. do not teach polydiallyldimethylammonium chloride with a molecular weight of about 400,000 Da to about 500,000 Da, as recited in Claims 24 and 49.  However, MPEP § 2144.09 indicates that compounds differing regularly by the successive addition of the same chemical group are homologs that are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties such that these compounds are prima facie obvious over each other.  Absent evidence of criticality of the instantly claimed molecular weight range, it is considered to have been an obvious variant of the range set forth by Bouvrette et al., since polymers encompassed therein are merely structural homologs of those in the composition of Bouvrette et al. and would be expected to have similar properties.
Regarding Claim 30, Bouvrette et al. generally teach that microscope slides may be used but do not teach any other material than glass.  However, microscope slides have been available for decades and are often made of other well-known and conventional materials such as plastics.  For example, Electron Microscope Services (https://www.emsdiasum.com/microscopy/products/histology/slides.aspx) teach a number of different plastic slides including vinyl, polystyrene, and polysilanes.  Given that plastic microscopy slides have been a well-known variation on glass slides, one of ordinary skill would certainly have seen plastic slides as a predictable variation on glass slides.  See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007) (“If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.”)
Bouvrette et al. do not specifically teach a solution of polydiallyldimethylammonium for forming the coating having a pH of at least about 6.0, as recited in Claim 49, and a pH of about 8 to 14, as recited in Claim 50.  However, Applicant is reminded that, according to MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes."  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).


In the instant case, there is no evidence on the record that having the solution at a pH of 6.0 would result in a materially different coating than that produced by Bouvrette et al.  Consequently, the coated substrate produced by Bouvrette et al., when using polydiallyldimethylammonium chloride with a molecular weight of about 400,000 Da to about 500,000 Da, is considered to include all the limitations of Claims 49-52, which are thus considered obvious over Bouvrette et al.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005 (IDS filed 12/12/2013), as applied to Claims 24, 27 and 28 above, and further in view of Weber et al., US 2005/0208100, published 09/22/2005, filed 03/19/2004 (PTO-892 mailed 08/30/2019).
Regarding Claims 32 and 33, Bouvrette et al. differ from the instant invention in that Bouvrette et al. do not teach that the layer thickness would be of about 0.0005 µm to about 500 µm, or of about 1 µm to about 50 µm.  
Weber et al. (abstract; paragraph [0055]) teach a polyelectrolyte multilayer structure wherein one of the layers may be polydiallyldimethylammonium.  Weber et al. (paragraph [0065]) further teach that the coating may be from 0.004 µm -1.0 µm.
It is noted that the inventions of Bouvrette et al. and Weber et al. are directed to the same analogous art, that being preparing slides comprising a layer of polydiallyldimethylammonium.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have looked to references analogous to Bouvrette et al. for a discussion of how thick the coating layer should be.
One of ordinary skill in the art would have been motivated to use the teaching of Weber et al. regarding the thickness of the coating layer in the slide preparation of Bouvrette et al. because Weber et al. specifically teach how thick such coatings would be.  
One of ordinary skill in the art would have had a reasonable expectation of success in making the coating of Bouvrette et al. the thickness taught by Weber et al. because there would be no reason that coatings in the range taught by Weber et al. could not be easily made and used.   

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005 (IDS filed 12/12/2013), as applied to Claim 24 above, and further in view of Seyfert et al., “Adhesion of leucocytes to microscope slides as influenced by electrostatic interaction,” Biomaterials, 1995, vol. 16, No 3, pp. 201-207 (IDS filed 12/12/2013).
Although, as indicated above, in paragraph [0021], Bouvrette et al. teach immobilizing a biological sample (cyclodextrin) on a substrate coated with polydiallyldimethylammonium chloride, this reference does not expressly teach that the polydiallyldimethylammonium coating has a charge density that will immobilize a biological sample thereon, as recited in the newly added Claim 54.  However, this is an inherent property of the polydiallyldimethylammonium coating as evidenced by Seyfert et al.
Seyfert et al., throughout the publication and, for example, in Abstract teach that:
“The adhesion of leucocytes to standard microscope slides is low, which severely limits the cell recovery in cytological preparations on such slides. We coated the slides with various polycations with the aim of achieving an electrostatic surface charge which would increase the cell adhesion but would still avoid cell disruption. The adhesion of leucocytes from a K562 myeloid cell suspension and from cerebrospinal fluid was measured on standard slides made of glass and of oxidized polystyrene, and on slides coated with several chemically different cationic polymers. The electrostatic surface charge and the surface tension of these matrices were determined. We found the cell adhesion to be significantly higher on the matrices with a more attractive zeta potential and not to be measurably influenced by the surface tension of the matrices. The results help to improve the cytological preparation technique, especially for suspensions with a low cell content.” Emphasis added.


At page 202, left column, 4th paragraph, Seyfert et al. teach:

    PNG
    media_image11.png
    165
    592
    media_image11.png
    Greyscale



At page 203, right column, 3rd paragraph, Seyfert et al. teach measurements of the test surface potentials and calculations of the electrostatic interaction energy:  

    PNG
    media_image12.png
    208
    588
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    536
    1212
    media_image13.png
    Greyscale


Declaration under 37 CFR § 1.132 of Dr. Douglas P. Malinowski
The declaration under 37 CFR 1.132 filed 07/31/2020 is insufficient to overcome the rejection of Claims 24, 27, 28, 30, 40-42 and 49-53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005, as set forth in the last Office action, because a factually unsupported expert opinion is not entitled to any weight.  See MPEP § 716.01(c) III:
“In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).” Emphasis added.


In paragraphs 7-15 of the declaration, Declarant expresses the opinion that polydiallyldimethylammonium (PDDA) with an average molecular weight of 400,000 Da to about 500,000 Da as recited in the instant Claims 24 and 49 is not an obvious variant of PDDA with an average molecular weight of 200,000 Da -350,000 Da, taught by Bouvrette et al., and “PDDA polymers of molecular weight above 350,000 Da possess a superiority to lower molecular weight PDDA polymers in terms of binding of biological samples to solid surfaces that was unappreciated by Bouvrette et al.”

The Examiner respectfully disagrees for the following reasons.  
First, Declarant’s opinion is not supported by any experimental data demonstrating 
the superiority and practical utility of PDDA molecules between 400,000 Da and 500,000 Da molecular weight compared to PDDA molecules between 200,000 Da and 350,000 Da molecular weight. 
Second, a rationale that “the higher molecular weight polymers have structure and properties simply not possessed by the lower molecular weight polymers” is not applicable here because, as evidenced by two publications cited by Declarant, PDDA molecules between 200,000 Da and 350,000 Da molecular weight are not considered to be the low molecular weight polymers:

    PNG
    media_image14.png
    270
    865
    media_image14.png
    Greyscale

Kokufuta et al., “Adsorption of poly(diallyldimethylammonium chloride) on colloid silica from water and salt solution,” Macromolecules, 1986, vol. 19, No 2, pp. 351-354; Emphasis added.



    PNG
    media_image15.png
    427
    1297
    media_image15.png
    Greyscale

Xia et al., ““Dilute Solution Properties of Poly(dimethyldiallylammonium chloride) in Aqueous Sodium Chloride Solutions,” J. Polymer Sci.: Part B: Polymer Physics ,1995, vol. 33, pp. 1117-1122; Emphasis added.


Third, Declarant’s opinion appears to be inconsistent with Declaration under 37 C.F.R. § 1.132 of the inventor William Alan Fox filed 10/05/2010 in the parent application Serial No. 11/233,496:

    PNG
    media_image16.png
    393
    954
    media_image16.png
    Greyscale

Emphasis added.


In view of the foregoing, Declarant’s opinion that “polydiallyldimethylammonium (PDDA) with an average molecular weight of 400,000 Da to about 500,000 Da as recited in the instant Claims 24 and 49 is not an obvious variant of PDDA with an average molecular weight of 200,000 Da -350,000 Da, taught by Bouvrette et al.” has no factual support.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments entered on 07/31/2020 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112
At page 6 of the Remarks, Applicant argues that the amendments to the claims remove the basis for the rejection.  The Examiner disagrees for the reasons set forth above.
Claim Rejections - 35 USC § 103
At page 8 of the Remarks, Applicant argues that:

    PNG
    media_image17.png
    265
    1064
    media_image17.png
    Greyscale

Emphasis added.

At page 9 of the Remarks, Applicant argues that:

    PNG
    media_image18.png
    503
    1082
    media_image18.png
    Greyscale

Emphasis added.

At page 11 of the Remarks, Applicant argues that:

    PNG
    media_image19.png
    412
    1072
    media_image19.png
    Greyscale

Emphasis added.
The Examiner respectfully disagrees for the following reasons.
First, there is no paragraphing in the specification as filed.  As best understood by the Examiner, in support of its argument Applicant refers to the paragraphs of Publication No. US 2014/0093909 A1.
Second, as indicated above, although Bouvrette et al. do not teach polydiallyldimethylammonium chloride with a molecular weight of about 400,000 Da to about 500,000 Da, as recited in the amended Claims 24 and 49, MPEP § 2144.09 teaches that compounds differing regularly by the successive addition of the same chemical group are homologs that are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties such that these compounds are prima facie obvious over each other.  Absent evidence of criticality of the instantly claimed molecular weight range, it is considered to have been an obvious variant of the range set forth by Bouvrette et al., since polymers encompassed therein are merely structural homologs of those in the composition of Bouvrette et al. and would be expected to have similar properties.
Third, there is no evidence on the record showing that the use of polydiallyldimethylammonium chloride with a molecular weight of about 400,000 Da to about 500,000 Da provides any improvement in comparison with polydiallyldimethylammonium chloride with a molecular weight of about 200,000 Da to about 350,000 Da, taught by Bouvrette et al.  
Fourth, contrary to Applicant’s allegation, the specification does not expressly state the criticality of polydiallyldimethylammonium chloride with a molecular weight of about 400,000 Da to about 500,000 Da, but merely indicate that the polymer used in the polymeric coating material preferably has a molecular weight of greater than about 75,000 Da, and, in particular embodiments, the polymer has a molecular weight in the range of about 250,000 to about 750,000 Da, most preferably in the range of about 400,000 Da to about 500,000 Da: 

    PNG
    media_image20.png
    169
    610
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    34
    615
    media_image21.png
    Greyscale



Fifth, as indicated above, the declaration under 37 CFR 1.132 filed 07/31/2020 is insufficient to overcome the rejection of Claims 24, 27, 28, 30, 40-42 and 49-53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005, as set forth in the last Office action, because a factually unsupported expert opinion is not entitled to any weight.
Sixth, Applicant did not provide any argument in relation to the allegedly novel and non-obvious subject matter of Claims 27-28, 30, 32-33, 40-42, and 50-54.
Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641